Citation Nr: 0803406	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to January 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim.  The 
veteran initiated a notice of disagreement (NOD) in June 
2005.  The appeal was perfected with the submission of the 
veteran's substantive appeal (VA Form 9) in January 2006.  

The veteran declined a Board hearing.

The Board notes that this appeal initially encompassed the 
disagreement with a December 2004 rating decision that 
granted a noncompensable disability evaluation for post-
traumatic stress disorder (PTSD).  The veteran filed an NOD 
in June 2005 with respect to the assigned rating.  However, 
in the VA Form 9 received in January 2006, the veteran 
specifically limited the scope of his appeal to the issue of 
service connection for hearing loss.  The issue of 
entitlement to an increased disability rating for PTSD is 
therefore not the subject of appellate consideration.


FINDINGS OF FACT

1. The competent medical evidence of record does not include 
a current diagnosis of right ear hearing loss.

2. Left ear hearing loss was not manifested in service or 
within one year of service discharge; and the preponderance 
of medical evidence is against the finding that the veteran's 
current left ear hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The Board observes that a letter was 
sent to the veteran in April 2004 which was specifically 
intended to address the requirements of the VCAA.  The April 
2004 letter from the RO specifically notified the veteran 
that to support a claim for service connection, the evidence 
must show "an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease; 
a current physical or mental disability; a relationship 
between your current disability and an injury, disease or 
event in military service." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the April 
2004 VCAA letter, the veteran was informed that VA would 
request "relevant records held by any Federal Agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
This letter also advised the veteran that VA can assist you 
"by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The April 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency." (Emphasis as in original).  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The April 
2004 letter instructed the veteran that "if there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed hearing loss.  
In other words, any lack of advisement as to those two 
elements is meaningless, because disability ratings and 
effective dates were not assigned.  

The veteran's claim has been denied based on a lack of 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned continue 
to be moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well-informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
outpatient treatment reports and a VA examination.  
The veteran was provided a VA examination in December 2005, 
the report of which indicates the examiner performed an 
appropriate audiological examination and rendered appropriate 
diagnoses.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim and was offered 
a Board hearing, which he declined.
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2007).

Analysis

Right ear hearing loss

Hickson element (1), current disability, is not met for the 
veteran's right ear.  The December 2005 VA examination found 
hearing "within normal limits" in the right ear.  See 
December 14, 2005 VA audiological examination.  Indeed, his 
puretone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, were less than 40 in all frequencies, and he did not 
show puretone thresholds of 26 or more in 3 or more 
frequencies.  His score on the Maryland CNC Test was not less 
than 94 percent in his right ear.  The veteran has not 
identified any post-service testing revealing the presence of 
right ear hearing loss disability for VA compensation 
purposes.  Thus, there is no right ear hearing loss 
disability.    

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection]. 

Therefore, entitlement to service connection for right ear 
hearing loss fails on this basis alone.

Left ear hearing loss

With respect to Hickson element (1), the December 2005 VA 
audiological examiner diagnosed the veteran with "mild 
sensorineural hearing loss . . . in the left ear . . . ."  
Hickson element (1) is accordingly met for left ear hearing 
loss.  

Regarding element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning disease, the veteran's service medical records 
show hearing within normal limits for the veteran's left ear.  
The enlistment and separation examinations show essentially 
no changes in the audiometric readings.  
 
With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
gunfire, among other noises.  Service records support the 
veteran's statement that he worked in infantry, which 
indicates that he was likely to have been exposed to such 
noise in service.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  For the purposes of this decision, the Board will 
assume that the veteran experienced hazardous noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.  

Concerning element (3), medical nexus, the veteran underwent 
a VA examination in December 2005, which provided a negative 
nexus opinion as to his left ear hearing loss.  The examiner 
noted that "military hearing evaluations showed no 
significant change in hearing sensitivity bilaterally over 
the course of the veteran's military career."  The examiner 
therefore concluded that "[h]earing loss is not caused by or 
a result of the veteran's military career."  

The Board observes that the VA examiner's opinion appears to 
be congruent with the medical evidence of record, which does 
not indicate any disabling left ear hearing loss in service 
or for many years thereafter.  Moreover, the fact that the 
record does not reflect the veteran making complaints 
regarding, or seeking treatment until many years post-
service, weighs against the finding of a nexus between the 
current left ear hearing loss and service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).

The only other evidence that purports to relate the veteran's 
hearing loss to events in service comes from the statements 
of the veteran himself and his representative.  
However, it is now well-established that persons without 
medical training, such as the veteran and his representative, 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

Thus, critical Hickson element (3), medical nexus, is not met 
for left ear hearing loss.  The veteran's claim fails on that 
basis.  
In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


